No. 110,498

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                              In the Matter of the Marriage of

                                  LADONNA R. JOHNSON,
                                      Appellant,

                                             and

                                      HAL J. JOHNSON,
                                        Appellee.


                              SYLLABUS BY THE COURT

1.
       The interpretation and application of the Kansas Child Support Guidelines are
questions of law subject to unlimited review.


2.
       K.S.A. 2013 Supp. 23-3005(b), which governs the extent that a modification of
child support can be applied retroactively, does not prohibit the district court from
assessing a sanction under the Kansas Child Support Guidelines § V.B.2. (2013 Kan. Ct.
R. Annot. 144) for a parent's failure to disclose a material change of circumstances.


3.
       The district court's decision of whether to assess a sanction under Section V.B.2.
of the Kansas Child Support Guidelines is discretionary. However, the district court may
assess a sanction under Section V.B.2. of the guidelines for a parent's failure to disclose a
material change of circumstances, even if the failure to disclose is not willful.




                                              1
        Appeal from Sedgwick District Court; DAVID L. DAHL, judge. Opinion filed August 15, 2014.
Reversed and remanded with directions.


        Charles F. Harris, of Law Office of Charles F. Harris, of Wichita, for appellant.


        Patrick C. Blanchard, of Young, Bogle, McCausland, Wells & Blanchard, P.A., of Wichita, for
appellee.


Before MALONE, C.J., POWELL and SCHROEDER, JJ.


        MALONE, C.J.: LaDonna R. Johnson (LaDonna) appeals the district court's ruling
on her post-divorce motion to modify child support and to determine an arrearage in child
support and spousal maintenance. LaDonna claims the district court erred by ruling that
K.S.A. 2013 Supp. 23-3005(b), which governs the extent that a modification of child
support can be applied retroactively, prohibits the district court from assessing a sanction
under the Kansas Child Support Guidelines (the guidelines) § V.B.2. (2013 Kan. Ct. R.
Annot. 144) for a parent's failure to disclose a material change of circumstances. She also
claims the district court erred by ordering that interest would not immediately accrue on a
judgment for past due child support and spousal maintenance.


        We agree with LaDonna and hold that K.S.A. 2013 Supp. 23-3005(b) does not
prohibit the district court from assessing a sanction under Section V.B.2. of the guidelines
for a parent's failure to disclose a material change of circumstances. However, the district
court's decision of whether to assess the sanction is discretionary. Therefore, we remand
for further proceedings for the district court to make findings as to whether a sanction
should be assessed in this case and, if so, to determine the proper amount of the sanction
consistent with the provisions of the guidelines.




                                                    2
                          FACTUAL AND PROCEDURAL BACKGROUND

          The facts herein are mostly undisputed but the record for our review is somewhat
sketchy. LaDonna and Hal J. Johnson (Hal) were divorced on September 11, 2007. The
parties have one minor child, W.A.J., and the decree of divorce designated LaDonna as
W.A.J.'s primary residential custodian. The divorce decree ordered Hal to pay $478 per
month in child support. Additionally, Hal was ordered to pay spousal maintenance in the
amount of $1,180 per month for 72 consecutive months.


          Before and after the divorce, Hal was employed at Spirit Aerosystems (Spirit) in
Wichita. In January 2012, Hal resigned his position at Spirit and moved to Seattle,
Washington, to accept a position with The Boeing Company (Boeing). Hal's income
increased when he started his new job at Boeing. LaDonna was aware of Hal's move to
Washington, but Hal did not notify her that he had received an increase in income.


          On October 3, 2012, LaDonna filed a motion to modify child support due to a
material change in circumstances and to determine Hal's arrearage in child support and
spousal maintenance. At the hearing on LaDonna's motion, her attorney generally
addressed the April 2012 amendments to the guidelines adopted by Kansas Supreme
Court Administrative Order No. 261. See Guidelines (2013 Kan. Ct. R. Annot. 123).
Counsel argued that the guidelines "beefed . . . up" the duty to disclose a material change
in circumstances by specifically allowing district courts to sanction a party for breaching
that duty. Counsel noted that one such sanction is for the district court to determine the
dollar value of the party's failure to disclose and assess the amount in addition to the Line
F.3 child support amount. See Guidelines § V.B.2. Counsel asked the district court to
order that Hal pay the difference between his former and modified child support
obligation beginning April 1, 2012—the date the amendments to the guidelines took
effect.



                                               3
       Hal's attorney also generally referred to the April 2012 amendments to the
guidelines. Counsel asserted that Hal was not aware of the amendments and thus it would
not be reasonable for the district court to penalize him for breaching the duty to notify of
a material change in circumstances. Counsel asserted that the effective date of any
increase in child support should be November 1, 2012—1 month after LaDonna filed her
motion to modify.


       On March 18, 2013, the district court filed its decision and modified Hal's child
support payment to $1,279 per month. The district court noted that "[a]lthough it would
have been better had dad notified mom of his increase in compensation, he may not have
realized that." Nevertheless, the district court found that the shortfall between the amount
of child support that Hal should have been paying ($1,279 per month) and the amount
that he was actually paying ($478 per month) was $801 per month. The district court
determined that Hal was in arrears at the rate of $801 per month commencing July 1,
2012, rather than November 1, 2012. The total child support arrearage was $7,209 (9
months at $801 per month). The district court ordered Hal to pay the child support
arrearage at the rate of $801 per month commencing in September 2013, which was the
time the district court believed spousal maintenance was scheduled to terminate. The
district court ordered that no interest would accrue on the child support arrearage unless
Hal was more than 15 days late in making any arrearage payment.


       Hal filed a motion to reconsider, which is not included in the record on appeal, and
the district court held a hearing on Hal's motion on April 16, 2013. At the hearing, Hal's
attorney argued that the district court's March 18, 2013, order modifying child support
violated K.S.A. 2013 Supp. 23-3005(b). Counsel asserted that pursuant to the statute, the
district court could not "impose a retroactive child support obligation" prior to November
1, 2012—1 month after LaDonna filed her motion to modify. LaDonna's attorney
disagreed, arguing that the district court correctly found Hal was in arrears for the
difference in child support commencing July 1, 2012. Counsel argued that the district

                                              4
court had not retroactively modified Hal's child support obligation but rather had
sanctioned Hal for his failure to disclose a material change in circumstances. The district
court instructed counsel for both parties to brief the issue.


       On June 2, 2013, the district court rendered a second decision setting aside the
portion of its March 18, 2013, decision that ordered Hal to pay an arrearage of child
support commencing July 1, 2012. After stating that K.S.A. 2013 Supp. 23-3005(b) was
controlling, the district court found:


       "Absent a provision in the journal entry mandating both parties to inform one
       another of any changes in their income, to hold that dad's failure to report his
       increase in compensation mandates a retroactive increase in child support would
       compromise and greatly undermine the intent of KSA 23-3005(b). That is the
       prerogative of the legislature, not the court. As such, the retroactive child support
       starts 11-1-12."


       On August 7, 2013, the district court filed an amended order memorializing both
the hearing on LaDonna's motion to modify child support and the hearing on Hal's
motion to reconsider. The district court set Hal's child support at $1,216 per month but
ordered the amount of child support would increase to $1,380 per month commencing on
September 1, 2013, pursuant to the child support worksheet. The district court further
ordered that "retroactive support" would be imposed starting on November 1, 2012. The
district court also found that Hal had accrued an arrearage of $2,180.88 in spousal
maintenance as of June 30, 2013, and ordered him to begin paying the arrearage on
September 1, 2013. Again, the district court ordered that no interest would accrue on the
spousal maintenance arrearage unless Hal was more than 15 days late making any
arrearage payment. LaDonna timely appealed the district court's judgment.




                                                 5
DOES K.S.A. 2013 SUPP. 23-3005(b) PROHIBIT THE DISTRICT COURT FROM ASSESSING A
              SANCTION UNDER SECTION V.B.2. OF THE GUIDELINES?

       LaDonna's primary argument on appeal is that the district court erred in ruling that
K.S.A. 2013 Supp. 23-3005(b) prohibits the district court from assessing a sanction under
Section V.B.2. of the guidelines. She contends that the statute governs modification of
child support; whereas, the relevant section of the guidelines allows a district court to
assess a sanction in response to a party's breach of the duty to disclose a material change
in circumstances. LaDonna asserts that the two provisions cannot be in conflict because it
is not possible to determine the dollar value of a party's failure to disclose until the
district court has modified child support. She concludes that the district court should have
awarded as a sanction the dollar value of Hal's failure to disclose an increase in his
income and that the sanction should have been calculated beginning April 1, 2012.


       Hal responds that the district court's ruling was not in error. He argues that K.S.A.
2013 Supp. 23-3005(b) clearly states that a court may only make a modification of child
support retroactive to a date at least 1 month after the date that the motion to modify was
filed. Hal asserts that absent the legislative enactment of a sanction for failure to disclose
financial information, our Supreme Court cannot impose such a sanction through the
guidelines. Alternatively, even if Section V.B.2. of the guidelines does not conflict with
K.S.A. 2013 Supp. 23-3005(b), Hal argues that the district court's decision of whether to
assess the sanction is discretionary. Under the facts of this case, Hal concludes that the
district court's order that he pay the difference between his previous and modified child
support obligation beginning November 1, 2012, was not an abuse of discretion.


       The parties agree on our standard of review. A district court's child support award
is generally reviewed for abuse of discretion. In re Marriage of Wilson, 43 Kan. App. 2d
258, 259, 223 P.3d 815 (2010). A judicial action constitutes an abuse of discretion if the
action (1) is arbitrary, fanciful, or unreasonable; (2) is based on an error of law; or (3) is


                                               6
based on an error of fact. Northern Natural Gas Co. v. ONEOK Field Services Co., 296
Kan. 906, 935, 296 P.3d 1106 (2013). However, the interpretation and application of the
guidelines are questions of law subject to unlimited review. In re Marriage of Matthews,
40 Kan. App. 2d 422, 425, 193 P.3d 466 (2008), rev. denied 288 Kan. 831 (2009). Also,
the interpretation of a statute is a question of law over which appellate courts have
unlimited review. Jeanes v. Bank of America, 296 Kan. 870, 873, 295 P.3d 1045 (2013).


       The parties' arguments on appeal center upon the application of and the interaction
between K.S.A. 2013 Supp. 23-3005(b) and Section V.B.2. of the guidelines. K.S.A.
2013 Supp. 23-3005(b) states: "The court may make a modification of child support
retroactive to a date at least one month after the date that the motion to modify was filed
with the court." Hal argues that based on this statutory provision, the district court was
not permitted to impose a retroactive child support modification prior to November 1,
2012—1 month after LaDonna filed her motion to modify.


       LaDonna argues that the district court did not retroactively modify Hal's child
support obligation but rather sanctioned Hal for his failure to disclose a material change
in circumstances. Since 1994, the guidelines have provided that "[a] parent shall notify
the other parent of any change of financial circumstances including, but not necessarily
limited to, income, work-related child care costs, and health insurance premiums which,
if changed, could constitute a material change of circumstances." Guidelines § V.B.1.
(2013 Kan. Ct. R. Annot. 144); see Kansas Supreme Court Administrative Order No. 90,
Guidelines § VI.A. (1994 Kan. Ct. R. Annot. 100). But until the April 2012 amendments,
the guidelines did not provide a sanction for a parent's failure to disclose a material
change of circumstances.


       In April 2012, the Kansas Supreme Court adopted Administrative Order No. 261
which added Section V.B.2. of the guidelines to provide, in part, as follows:


                                              7
               "V.B.2. Duty to Notify: In the event of a failure to disclose a material change of
       circumstances, such as the understatement, overstatement, or concealment of financial
       information, as a result of such breach of duty, the court may determine the dollar value
       of a party's failure to disclose, and assess the amount in the form of a credit on the Line
       F.3 child support amount or an amount in addition to Line F.3 child support amount. The
       court may also adopt other sanctions." (2013 Kan. Ct. R. Annot. 144).


       Here, the district court apparently relied on the new provisions in Section V.B.2.
of the guidelines and initially sanctioned Hal for his failure to disclose a material change
in circumstances. In its March 18, 2013, decision, the district court found that "[t]he
shortfall between the amount that should have been paid ($1,279/mo.) and the amount
that was paid ($478/mo.) is $801/month." This calculation is consistent with Section
V.B.2. of the guidelines, which states that a court may determine "the dollar value of a
party's failure to disclose" as a sanction. (2013 Kan. Ct. R. Annot. 144). The district court
then determined that Hal was in arrears at the rate of $801 per month commencing July 1,
2012, rather than November 1, 2012, although the district court did not explain why it
chose July 1, 2012, as the effective date of the arrearage. Later, the district court modified
its original ruling, finding that K.S.A. 2013 Supp. 23-3005(b) was controlling, and
ordered that the "retroactive support" would be imposed starting on November 1, 2012.


       On appeal, Hal argues that K.S.A. 2013 Supp. 23-3005(b), which governs the
extent that a modification of child support can be applied retroactively, preempts the
sanction provisions of Section V.B.2. of the guidelines for a parent's failure to disclose a
material change of circumstances. Hal asserts that absent the legislative enactment of a
sanction for failure to disclose financial information, our Supreme Court cannot impose
such a sanction through the guidelines. We disagree. K.S.A. 2013 Supp. 23-3005(b)
provides that a child support modification can only be retroactive to a date at least 1
month after the date that the motion to modify was filed. But when a child support
modification is coupled with a parent's failure to disclose a material change of
circumstances, the guidelines now allow the district court to assess a sanction for the

                                                     8
parent's failure to disclose the material change of circumstances. The child support
modification authorized by statute typically is based on a change in a parent's income that
constitutes a material change of circumstances. But the additional sanction under the
guidelines is for a parent's failure to disclose the material change of circumstances in the
first place. These are two separate issues; consequently, the sanction provisions of
Section V.B.2. of the guidelines do not conflict with the statute.


       Hal also argues that even if Section V.B.2. of the guidelines does not conflict with
K.S.A. 2013 Supp. 23-3005(b), the district court's decision of whether to assess the
sanction is discretionary. In district court, Hal's attorney asserted that Hal was not aware
of the April 2012 amendments to the guidelines and thus it was not reasonable for the
district court to penalize him for breaching the duty to notify of a material change in
circumstances. This argument possibly had some impact on the district court because the
court noted in its initial ruling that "[a]lthough it would have been better had dad notified
mom of his increase in compensation, he may not have realized that." But Section V.B.2.
of the guidelines provides that "[i]n the event of a failure to disclose a material change of
circumstances . . . the court may [assess a sanction]." (2013 Kan. Ct. R. Annot. 144). This
language allows the district court to assess a sanction for a parent's failure to disclose a
material change of circumstances, even if the failure to disclose is not willful.


       We conclude that the district court erred when it determined as a matter of law that
K.S.A. 2013 Supp. 23-3005(b) prohibits the district court from assessing a sanction under
Section V.B.2. of the guidelines for a parent's failure to disclose a material change of
circumstances. But Hal is correct in arguing that the district court's decision of whether to
assess the sanction is discretionary. Section V.B.2. of the guidelines provides that in the
event of a failure to disclose a material change of circumstances, "the court may
determine the dollar value of a party's failure to disclose, and assess the amount . . . in
addition to Line F.3 child support amount. The court may also adopt other sanctions."
(Emphasis added.) (2013 Kan. Ct. R. Annot. 144). Therefore, we remand for further

                                               9
proceedings for the district court to make findings as to whether a sanction should be
assessed in this case and, if so, to determine the proper amount of the sanction consistent
with the provisions of the guidelines.


       As a final matter, LaDonna also claims the district court erred by ordering that
interest would not immediately accrue on the judgment for past due child support and
spousal maintenance. In assessing the judgment for past due child support and spousal
maintenance, the district court ordered that no interest would accrue on the judgment
unless Hal was more than 15 days late in making any arrearage payment. LaDonna
argues that the district court's order on postjudgment interest violates the plain language
of K.S.A. 16-204(d).


       In his brief, Hal concedes this issue and requests only that the postjudgment
interest begins to accrue on August 7, 2013, which is the date the final judgment was
entered in district court. In oral argument before this court, LaDonna's attorney agreed
that August 7, 2013, was the effective date of the judgment for past due child support and
spousal maintenance. Based upon the agreement of the parties, we conclude the district
court erred by ordering that no interest would accrue on the judgment for past due child
support and spousal maintenance unless Hal was more than 15 days late in making any
arrearage payment. We remand with directions for the district court to order that
postjudgment interest for past due child support and spousal maintenance begins to
accrue on August 7, 2013, the date the judgment was entered in district court.


       Reversed and remanded with directions.


                                           ***


       POWELL, J., concurring: I support the majority's opinion as far as it goes, but I
write separately because the majority's brief discussion of the proper sanction to be

                                             10
imposed, should the district court decide to impose a sanction, leaves me wanting. While
I wholeheartedly agree that the decision on whether to impose a sanction for a failure to
disclose a material change in circumstance is left to the considered discretion of the
district court, I fear that the majority's directive—"to determine the proper amount of the
sanction consistent with the provisions of the guidelines"—lacks sufficient specificity as
to what such a sanction should be and invites further appeals in this case.


       In addition to the other issues LaDonna raises on appeal, she challenges the district
court's initial decision to limit the sanction. Recall that the district court ordered the
increased child support effective November 1, 2012, since LaDonna did not file her
motion to modify child support until October. Hal's increased income became effective in
January, but the district court only imposed a sanction equal to the difference in the child
support Hal paid for the months of July through October versus the child support he
should have paid had he timely disclosed his increased income. The majority's opinion
leaves open the possibility for the district court to simply reimpose this sanction. I believe
such an order is contrary to the guidelines.


       LaDonna argues, and I agree, that the Kansas Child Support Guidelines § V.B.2.
(2013 Kan. Ct. R. Annot. 144) requires a greater sanction than the one imposed here by
the district court. It is a cardinal rule of statutory (or in this case, a rule) construction that
a provision should not be interpreted as to render some language mere surplusage. See
Northern Natural Gas Co. v. ONEOK Field Services Co., 296 Kan. 906, 918, 296 P.3d
1106 (2013); State v. Van Hoet, 277 Kan. 815, 826-27, 89 P.3d 606 (2004). Language
should also be interpreted in the context of the whole and consistent with the purposes
envisioned by the regulatory provision. See Van Hoet, 277 Kan. at 826 (quoting Robinett
v. The Haskell Co., 270 Kan. 95, 100-01, 12 P.3d 411 [2000]).


       Section V.B.2. of the guidelines states:


                                                11
       "In the event of a failure to disclose a material change of circumstances, such as
       the understatement, overstatement, or concealment of financial information, as a
       result of such breach of duty, the court may determine the dollar value of a party's
       failure to disclose, and assess the amount in the form of a credit on the Line F.3
       child support amount or an amount in addition to Line F.3 child support amount.
       The court may also adopt other sanctions." (2013 Kan. Ct. R. Annot. 144).


If, as the majority suggests, the district court has wide discretion to impose whatever
sanction it deems appropriate in a particular case, then the specific language in the
guidelines quoted above becomes unnecessary.


       Moreover, in my view, when the Child Support Guidelines Committee and our
Supreme Court approved this language, they meant, at a minimum, for a specific sanction
to be equal to the benefit gained from a failure to disclose a material change in
circumstance to be imposed should the district court deem a sanction to be warranted.
Hence, the specific language in Section V.B.2. quoted above. This makes sense; the
whole purpose of the sanction provision is to provide an incentive for a party to disclose a
material change in circumstance. Without the certainty that a sanction will be equal to the
benefit gained from a failure to disclose, parties will always have an incentive to conceal
material information and attempt to "roll the dice" in court should their concealment be
discovered. Moreover, consistent with this view, the "other sanctions" provision in the
guidelines provides for the district court to impose additional sanctions, such as attorney
fees, to assure that all the costs associated with attempting to recoup lost child support
can be reimbursed.


       The duty to disclose a material change in circumstance in the child support context
is the linchpin of our child support guidelines because child support is based on both
parties' incomes. A child support recipient is unlikely to be aware of any substantial
increase in the other party's income, while a child support obligor has a disincentive to

                                                12
disclose significant changes in income that would result in an increase in child support
payments. The changes to Section V.B.2. of the guidelines allowing for a sanction were
designed to compel a child support obligor to timely disclose a material change in
circumstance while, at the same time, leave some discretion to the district court to
account for the varying circumstances of each individual case.


       Upon remand, should the district court deem a sanction appropriate in this case, I
would order that the guidelines direct it to impose a sanction equal to the amount of child
support to which LaDonna would have otherwise been entitled had she been timely
informed of Hal's increase in income, minus the child support actually paid by Hal during
the relevant period, plus any other sanctions, such as attorney fees, the district court sees
fit in its discretion to impose.




                                              13